SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 1, 2009 Galaxy Gaming, Inc. (Exact name of registrant as specified in its charter) Nevada 000-30653 20-8143439 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6980 O’Bannon Drive, Las Vegas, NV (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(702) 939-3254 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 – Corporate Governance and Management Item 5.03 Amendments to Articles of Incorporation or Bylaws The company’s board of directors approved a merger with the company’s wholly-owned subsidiary, Galaxy Gaming, Inc., pursuant to Nev. Rev. Stat. §92A.180.As part of the merger with the company’s wholly owned subsidiary, the board authorized a change in the name of the company to “Galaxy Gaming, Inc.”A copy of the Articles of Merger describing the subsidiary merger and name change filed with the state of Nevada is attached hereto as Exhibit 3.1. In connection with the name change and forward split, as of the open of business on September 1, 2009, the company has the following new CUSIP number and new trading symbol: New CUSIP Number:36318P 105 New Trading Symbol: GLXZ Item 9.01 Financial Statements and Exhibits The exhibits listed in the following Exhibit Index are filed as part of this Current Report on Form 8-K. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Exhibit No. Description Certificate of Merger SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Galaxy Gaming, Inc. /s/ Robert Saucier Robert Saucier
